 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

REALBIZ MEDIA GROUP, INC.

 

REACHFACTOR, INC.

 

SURESH SRINIVASAN

 

AND

 

ARUN SRINIVASAN

 

Dated May 24, 2014

 

 

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT, dated May 24, 2014 (this “Agreement”), is entered
into by and among RealBiz Media Group, Inc., a Delaware corporation (“REALBIZ”),
with an address at 2690 Weston Road, Suite 200, Weston, Florida 33331,
REACHFACTOR, INC., a Nevada corporation (“RF”) with an address at 5348 Vegas
Drive, Suite 565, Las Vegas, Nevada 89108, SURESH SRINIVASAN with an address at
c/o ReachFactor, Inc., 5348 Vegas Drive, Suite 565, Las Vegas, Nevada 89108 ARUN
SRINIVASAN, with an address at c/o ReachFactor, Inc., 5348 Vegas Drive, Suite
565, Las Vegas, Nevada 89108 (Suresh Srinivasan and Arun Srinivasan being
referred to as the “Representing Parties”).

 

WHEREAS, RF owns and desires to sell and assign to REALBIZ all of its identified
Assets (as more specifically defined herein) and REALBIZ desires to purchase and
acquire such Assets from RF and, thereafter, to use, market, license,
sublicense, develop, maintain, collect and otherwise deal with the Assets
without restriction.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

article I

 

DEFINED TERMS

 

In addition to terms defined elsewhere in this Agreement, the following terms
shall have the meanings assigned to them herein, unless the context otherwise
indicates, both for purposes of this Agreement and all Exhibits and Schedules
referenced herein:

 

“Action” means any action, complaint, summons, citation, notice, directive,
order, suit, proceeding, actual or potential claim, arbitration, litigation,
audit, judgment, letter, inquiry, investigation or other communication from or
threatened from any Person or Governmental Entity.

 

“Affiliate” means, as to a Person, any other Person controlling, controlled by
or under common control with such first Person. As used in this definition, the
term “control” shall mean the power, directly or indirectly, to vote more than
50% of the outstanding voting equity of an entity or the right, directly or
indirectly, to designate a majority of the directors of a Person (in the case of
a corporation) or the Persons exercising similar functions (in the case of an
unincorporated Person).

 

“Ancillary Document” means any writing, certificate, exhibit, schedule, transfer
document, statement, list, report, instrument, agreement or other document
furnished or delivered in connection with this Agreement.

 

“Assets” means all of the properties, assets, rights, claims, leasehold
interests, contracts and goodwill used in the Business, of every kind and
character, wherever located, whether real or personal, tangible or intangible,
including, but not limited to, the Contracts, Inventory, Intellectual Property,
Proprietary Rights and Real Property and the name ReachFactor, except those
assets specifically excluded as disclosed in Schedule F (referred to hereafter
as the “Excluded Assets”).

 



 

 

 

“Assumed Liabilities” means the liabilities set forth on Schedule A hereto.

 

“Balance Sheet” is defined in the definition of “Financial Statements”.

 

“Benefit Plan” means any employee benefit plan including (i) any (a)
nonqualified deferred compensation or retirement plan or arrangement or
superannuation plan; (b) qualified defined contribution retirement plan or
arrangement; or (c) qualified defined benefit retirement plan or arrangement,
which is an “employee pension benefit plan”; (ii) any “employee welfare benefit
plan” or material fringe benefit plan or program; or (iii) any stock purchase,
stock option, profit sharing, deferred compensation, welfare, pension,
retirement, severance pay, employment, change-in-control, vacation pay, company
awards, salary continuation, sick leave, excess benefit, bonus or other
incentive compensation, life insurance, or other employee benefit plan,
contract, program, policy or other arrangement.

 

“Business” means the current business of RF relating to the ReachFactor real
estate website designed to improve online visibility, marketability, prospects
and reputation of real estate agents. This Business will include all supporting
products and assets, search engine optimization techniques and rankings created,
as well as reseller agreements and intangibles for the Business, except for the
Excluded Assets.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
federally chartered commercial banks in Weston, Florida are authorized by Law to
close.

 

“Capital Stock” means (i) in the case of a corporation, its shares of capital
stock; (ii) in the case of a partnership or limited liability company, its
partnership or membership interests or units (whether general or limited); and
(iii) any other interest that confers on a Person the right to receive a share
of the profits and losses or distribution of assets of the issuing entity.

 

“Charter Documents” means, with respect to any entity, the certificate of
incorporation, articles of incorporation, by-laws, constitution, articles of
organization or other similar organizational documents of such entity (in each
case, as amended).

 

“Closing Date” means the date hereof.

 

“Consents” is defined in Section 5.4(a).

 

“Contract” means any agreement, contract, license, lease, commitment,
arrangement or understanding, written or oral.

 

“Disclosure Schedules” means the REALBIZ Disclosure Schedule and the RF and
Representing Parties Disclosure Schedule.

 

“Equity Securities” means (i) Capital Stock of RF, and (ii) options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights or
other Contracts that, directly or indirectly, could require the issuer thereof
to issue, sell or otherwise cause to become outstanding Capital Stock.

 

“Exchange Act” is defined in Section 4.7.

 

“Excluded Assets” shall mean the assets specifically excluded from the
definition of Assets which are disclosed in Schedule F.

 



2

 

 

“Financial Statements” means RF’s financial statements consisting of the balance
sheet as of February 28, 2014 and February 28, 2013 and the related statement of
income for the period then ended (the “Balance Sheet”) and the related statement
of income for the period then ended (the “Income Statement”).

 

“Governmental Entity” means any domestic or foreign governmental or regulatory
authority, agency, commission, body, court or other legislative, executive or
judicial governmental entity.

 

“Indebtedness” means any of the following: (i) any indebtedness, including
accrued interest, for borrowed money; (ii) any inter-company debt; (iii) any
obligations evidenced by bonds, debentures, notes or other similar instruments;
(iv) any obligations to pay the deferred purchase price of property or services,
except trade accounts payable and other current liabilities arising in the
ordinary course of business (other than inter-company debt); (v) any obligations
as lessee under capitalized leases; (vi) any indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
acquired property; (vii) any obligations, contingent or otherwise, under
acceptance credit, letters of credit or similar facilities; (viii) obligations
relating to interest rate protection, swap agreements and collar agreements, and
obligations arising from the extinguishment of indebtedness (e.g. prepayment
penalties); and (ix) any guaranty of any of the foregoing.

 

“Indemnified Party” means any Person that is seeking indemnification from an
Indemnitor pursuant to the provisions of this Agreement.

 

“Indemnitor” means any Party from which any Indemnitee is seeking
indemnification pursuant to the terms of this Agreement.

 

“Intellectual Property” means any of the following which are not otherwise
excluded in the disclosure schedules of this agreement, and includes (i)
trademarks and service marks (whether or not registered), trade names, logos,
trade dress and other proprietary indicia and all goodwill associated therewith;
(ii) documentation, advertising copy, marketing materials, web-sites,
specifications, mask works, drawings, graphics, databases, recordings and other
works of authorship, whether or not protected by copyright law; (iii) computer
programs, including any and all software implementations of algorithms, models
and methodologies, whether in source code or object code, design documents,
flow-charts, user manuals and training materials relating thereto and any
translations thereof; and (iv) all forms of legal rights and protections that
may be obtained for, or may pertain to, the Intellectual Property set forth in
clauses (i) through (iii) in any country of the world, including all letters
patent, patent applications, provisional patents, design patents, PCT filings,
invention disclosures and other rights to inventions or designs, all registered
and unregistered copyrights in both published and unpublished works, all
trademarks, service marks and other proprietary indicia (whether or not
registered), trade secret rights, moral rights or other literary property or
author’s rights, and all applications, registrations, issuances, divisions,
continuations, renewals, reissuances and extensions of the foregoing.

 

“Inventory” means all personal property or goods held for sale or lease or to be
furnished under contracts of service and all materials, supplies, parts,
work-in-process, finished goods, packaging and other inventories of materials
and personal property used or consumed in the operation of the Business.

 

“Law” or “Laws” means any and all applicable statutes, laws, ordinances,
proclamations, regulations, published requirements, orders, decrees,
authorizations, licenses, permits and rules of any foreign, federal, state or
local government, political subdivision or governmental or regulatory authority,
agency, board, bureau, commission, instrumentality or court or
quasi-governmental authority, including, without limitation, those covering
environmental, tax, energy, safety, health, transportation, bribery, record
keeping, zoning, discrimination, antitrust and wage and hour matters, and in
each case as amended and in effect from time to time.

 



3

 

 

“Lien” means with respect to any property or asset, any lien, pledge, claim,
charge, security interest, mortgage, adverse claim or other encumbrance of any
nature whatsoever.

 

“Material Adverse Effect” means a material adverse effect on the assets,
liabilities, business, operations, prospects or condition (financial or
otherwise) of RF.

 

“Party” means any entity a party to this Agreement.

 

“Permitted Liens” means (i) Liens securing the payment of current real or
personal property, taxes, assessments or other governmental charges or levies
which are not yet delinquent, or which are being contested in good faith and as
to which adequate reserves have been established; (ii) materialmen’s,
mechanics’, carriers’, workmen’s, repairmen’s or other like Liens incurred in
the ordinary course of business securing obligations or payments not yet due and
that do not impact the conduct of RF or the present proposed use of affected
property; (iii) zoning restrictions, easements, licenses, restrictions on the
use of Real Property or minor irregularities in title thereto, which do not
materially impair, alone or in the aggregate, the use of the property affected
thereby in the operation of the Business or the value of such property for the
purpose of the Business; and (iv) workers’ compensation and unemployment
compensation liens for amounts not yet due.

 

“Person” means a corporation, an association, a partnership, a limited liability
company, an organization, a business, any other entity, an individual, a
government or political subdivision thereof or a government agency.

 

“Products” is defined in Section 5.23(a).

 

“Proprietary Information” means inventions (whether or not patentable), trade
secrets, technical data, databases, customer lists, designs, tools, methods,
processes, technology, ideas, formulas, know-how, source codes, product road
maps and other proprietary information and materials.

 

“REALBIZ’s Business” means the business that REALBIZ is engaged in, which is to
sell online video reels and MVA services to real estate brokers and agents.

 

“Real Property” means all real property, buildings and fixtures owned, leased or
used by RF.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, disposing or dumping of
Hazardous Substances into the Environment.

 

“Representatives” means with respect to a Person, such Person’s directors,
managers, officers, employees, investment bankers, attorneys, accountants,
financial advisors, consultants and other advisors or representatives.

 

“RF Contracts” shall mean the Contracts listed on Schedule 5.17(a) hereto.

 

“RF Benefit Plan” is defined in Section 5.19(a).

 

“SEC Documents” is defined in Section 4.7.

 



4

 

 

“Subsidiaries” means, with respect to any specified Person, any other Person of
which (i) more than 50% of the outstanding Capital Stock is held, directly or
indirectly, by such specified Person or (ii) over which the specified Person has
the power, directly or indirectly, to designate a majority of the directors
thereof (if such other Person is a corporation) or the individuals exercising
similar functions (if such other Person is unincorporated).

 

“Tax” or “Taxes” means any and all federal, state, local or foreign net or gross
income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, withholding, payroll, employment, excise, property, deed, stamp,
alternative or add-on minimum, environmental, profits, windfall profits,
transaction, license, lease, service, service use, occupation, severance,
energy, unemployment compensation, social security, workers’ compensation,
capital, premium and other taxes, assessments, customs, duties, fees, levies or
other governmental charges of any nature whatever, whether disputed or not,
together with any interest, penalties, fines, additions to tax or additional
amounts with respect thereto.

 

“Tax Authority” means any Governmental Entity having jurisdiction with respect
to any Tax.

 

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.

 

“Transactions” means the transactions contemplated in this Agreement.

 

“Transfer Agent” means the company acting as the transfer agent for the REALBIZ
common stock on the date hereof.

 



ARTICLE II

 

SALE AND PURCHASE OF ASSETS; ASSUMPTION OF ASSUMED LIABILITIES

 

2.1           Sale and Purchase. Subject to the terms and conditions contained
herein, RF hereby sells, transfers, assigns, conveys and delivers to REALBIZ,
and REALBIZ hereby accepts from RF, all of RF’s right, title and interest in and
to the Assets, except for the Excluded Assets, free and clear of any liens other
than Permitted Liens, pledges, security interests, claims or encumbrances of any
kind.

 

2.2           Liabilities Assumed. Subject to the limitations set forth in
Section 2.3 hereof, REALBIZ hereby assumes RF’s obligations under the Assumed
Liabilities, as set forth on Schedule A annexed hereto which Assumed Liabilities
shall not exceed $25,000.

 

2.3           Limitation on Assumption. It is expressly agreed and understood
that REALBIZ shall not assume, pay or discharge or in any respect be liable for
any liability, obligation, commitment or expense of RF other than those
expressly assumed above in Section 2.2. Without limitation of the foregoing and
notwithstanding anything in this Agreement to the contrary, REALBIZ shall not
assume, pay or discharge, and shall not be liable for, and RF and the
Representing Party, jointly and severally, shall discharge, indemnify and hold
REALBIZ and each of its Affiliates (and their respective officers and directors)
harmless, in accordance with the provisions of Article VIII hereof, from and
against, any liability (actual or contingent), loss, commitment, obligation or
expense of RF or the Representing Parties:

 

(a)          incident to, or arising out of, the negotiation and preparation of,
or performance under this Agreement;

 



5

 

 

(b)          incident to, or arising out of, any claims, actions, suits,
proceedings, liabilities, fines, penalties, deficiencies or judgments existing
on the Closing Date or arising at any time thereafter as a result of or in
connection with the conduct of the business of RF, including, without
limitation, the ownership or use of the Assets by RF or the Representing Parties
and RF’s and the Representing Parties’ conduct of its business up to and
including the Closing Date;

 

(c)          incident to, or arising out of, any tax liabilities (or penalties
or interest thereon), of any nature whatsoever of RF’s whether on account of
this Agreement or otherwise, including, without limitation, (i) any which may
arise as a result of the sale of the Assets as contemplated by this Agreement or
(ii) relating to the operations of RF’s prior or subsequent to the Closing Date.

 

2.4           The Purchase Price. The consideration payable by REALBIZ for the
Assets sold to it as provided herein is 2,000,000 shares of Common Stock of
REALBIZ.

 

ARTICLE III

 

THE CLOSING TRANSACTIONS AND OTHER RIGHTS

 

3.1           Issuance of REALBIZ Shares and Transfer of RF Assets. At the
Closing: (i) RF will transfer the Assets to REALBIZ or its designee and (ii)
REALBIZ shall cause the Transfer Agent to issue to RF the initial shares as
detailed in Section 2.4 above.

 

3.2           Disclosure Schedules. As of the date of this Agreement, REALBIZ
has delivered to RF and RF has delivered to REALBIZ, contemporaneously with the
execution of this Agreement, the REALBIZ Disclosure Schedule and the RF
Disclosure Schedule, respectively.

 

3.3           Further Assurances. Each Party shall, from time to time after the
Closing Date at the reasonable request of another Party and without further
consideration, execute and deliver or cause to be executed and delivered to the
other such further instruments of transfer, assignment, conveyance and
assumption, and shall take or cause to be taken such other action as reasonably
requested by the other Party, as may be necessary to effectively implement and
carry into effect the Transactions.

 

3.4           REALBIZ’s Deliveries. REALBIZ has delivered to RF, as applicable:
annexed hereto;

 

(a)          The Employment Agreements, executed by REALBIZ;

 

(b)          An Officer’s Certificate as set forth in Section 6.1(c);

 

(c)          A legal opinion, in form and substance satisfactory to RF; and

 

(d)          Resolutions adopted by the board of directors of REALBIZ dated at
or about the Closing Date authorizing it to execute and deliver this Agreement
and to perform its obligations hereunder and authorizing the Transactions
certified by the Secretary of REALBIZ.

 

3.5          RF’s Deliveries. RF has delivered to REALBIZ:

 

(a)          The Employment Agreements, executed by each of the Representing
Parties;

 

(b)          An Officer’s Certificate as set forth in Section 6.2(c);

 



6

 

 

(d)          Resolutions adopted by the board of directors and shareholders of
RF dated at or about the Closing Date authorizing it to execute and deliver this
Agreement and to perform its obligations hereunder and authorizing the
Transactions certified by the Secretary of RF and approving the change of name
of RF to a name not including the words “Reach” or “Factor”;

 

(e)          The Financial Statements;

 

(f)          An assignment of any property leases to be transferred to REALBIZ
including the consent of all third parties;

 

(e)          An assignment of all permits and licenses to be transferred to
REALBIZ in respect of operating the business;

 

(f)          A release or discharge of any liens over the Assets other than
Permitted Liens;

 

(g)          All books and records of RF including originals of all Contracts,
Tax Returns and other information and documentation related to the operations of
the Business as currently conducted or intended to be conducted and all other
documents, instruments or certificates as may reasonably be required to carry
out the provisions of this Agreement and consummate the Transactions;

 

(h)          Agreements, in the form of Exhibit D annexed hereto, signed by each
employee of RF (i) acknowledging that all right, title and interest in and to
the Assets, except any Excluded Assets, is owned exclusively by RF and that each
such employee claims no interest therein; and (ii) agreeing that each such
employee will keep confidential and not disclose to anyone any confidential
information (as therein defined) and documents of RF in perpetuity; and

 

(i)          An assignment of all operating bank accounts of RF.

 

ARTICLE IV

Representations OF REALBIZ

 

REALBIZ represents and warrants to RF that each statement contained in this
Article IV is true and correct, and will be true and correct as of the Closing
Date, except as set forth in the disclosure schedule dated and delivered as of
the date hereof by REALBIZ to RF (the “REALBIZ Disclosure Schedule”), which is
attached to this Agreement. The REALBIZ Disclosure Schedule shall be arranged in
sections corresponding to each section and subsection of this Article IV.

 

4.1           Organization and Good Standing. REALBIZ is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware has all requisite corporate power to own, lease and operate its
properties and to carry on the Business as now being conducted. REALBIZ is duly
authorized, qualified, and licensed to do business and is in good standing as a
foreign corporation in each jurisdiction in which it owns or leases property or
conducts any business so as to require such qualification. REALBIZ is not in
default under, or in violation of, any provision of its Charter Documents.

 



7

 

 

4.2           Authority and Enforceability. REALBIZ has the requisite power and
authority to enter into this Agreement and to consummate the Transactions. The
execution and delivery by REALBIZ of this Agreement and/or the Ancillary
Documents to which it is a party and the consummation by REALBIZ of the
Transactions have been duly authorized by all necessary corporate action on the
part of REALBIZ. This Agreement and/or the Ancillary Documents to which it is a
party have each been duly executed and delivered by REALBIZ and, assuming due
authorization, execution and delivery by RF and the Representing Parties,
constitute the valid and binding obligation of REALBIZ, enforceable against it
in accordance with their terms, except as such enforceability may be limited by:
(i) bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to creditors’ rights generally and (ii) the availability
of injunctive relief and other equitable remedies.

 

4.3           No Conflicts; Authorizations.

 

(a)          The execution and delivery by REALBIZ of this Agreement and/or the
Ancillary Documents do not, and the consummation by each of REALBIZ of the
Transactions will not: (i) violate the provisions of any of the Charter
Documents of REALBIZ; (ii) violate any Contract to which REALBIZ is a party;
(iii) violate any Law of any Governmental Entity applicable to REALBIZ; or (iv)
result in the creation of any Liens upon any of the assets owned or used by
REALBIZ except in each such case where such violation or Lien would not
reasonably be expected to impair materially the ability of REALBIZ to perform
its obligations under this Agreement or consummate the Transactions.

 

(b)          No authorization or order of, registration, declaration or filing
with, or notice to, any Governmental Entity or any other Person is required by
or with respect to REALBIZ in connection with the execution and delivery of this
Agreement and the consummation of the Transactions except for such
authorizations, orders, registrations, declarations, filings and notices the
failure to obtain or make which would not reasonably be expected to impair
materially the ability of REALBIZ to perform its obligations under this
Agreement or consummate the Transactions

 

4.4           Litigation; Compliance with Law. There is no Action pending or, to
REALBIZ’s knowledge, threatened, against REALBIZ that reasonably could be
expected to materially adversely affect REALBIZ’s ability to consummate the
Transactions.

 

4.5           Ability to Perform Agreement. To REALBIZ’s, or any AFFILIATE of
REALBIZ’s knowledge, there is no occurrence, event or condition with respect to
it that would prevent it from performing this Agreement in all material
respects. No solvency proceeding of any character, including bankruptcy,
receivership, reorganization, composition or arrangement with creditors
(including any assignment for the benefit of creditors), voluntary or
involuntary, affecting the business of REALBIZ (other than as a creditor) is
pending or is currently being contemplated by REALBIZ or is being threatened
against REALBIZ by any Person. REALBIZ has not made any assignment for the
benefit of creditors or taken any action in contemplation of, or which would
constitute the basis for, the institution of any such insolvency proceedings.

 

4.6           Brokers or Finders. Except as disclosed on Schedule 4.6, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the Transactions contemplated by this
Agreement based upon arrangements made by or on behalf of REALBIZ or any of its
Affiliates. In no event shall RF or the Representing Parties owe any such
brokerage, finder’s or other fee or commission to any such broker, finder, or
investment banker of NEXT1’s, REALBIZ’s, or any of REALBIZ’s Affiliates.

 

4.7           SEC Documents. REALBIZ has filed on a timely basis all reports,
schedules, forms, statements and other documents required to be filed by it with
the Securities and Exchange Commission pursuant to the reporting requirements of
the Securities Exchange Act of 1934 (the “Exchange Act”), including material
filed pursuant to Section 13(a) or 15(d) (the “SEC Documents”). As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such SEC Documents, and none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 



8

 

 

article V

RF AND representing
PARTIES representations

 

RF and the Representing Parties, jointly and severally, represent and warrant to
REALBIZ that the statements contained in this Article V are true and correct,
except as may be set forth in the disclosure schedule dated and delivered as of
the Closing Date by RF to REALBIZ (the “RF Disclosure Schedule”), which is
attached to this Agreement. The RF Disclosure Schedule shall be arranged in
sections corresponding to each section and subsection of this Article V.

 

5.1           Organization and Good Standing.

 

(a)          RF is a corporation duly organized, validly existing and in good
standing under the applicable Laws of Nevada. RF has all requisite power to own,
lease and operate its properties and to carry on the Business as currently
conducted. RF is duly authorized, qualified and licensed to do business and is
in good standing as a foreign corporation in each jurisdiction in which it owns
or leases property or conducts any business so as to require such qualification.
Schedule 5.1 contains a true and complete list of each jurisdiction in which RF
is qualified to do business and each jurisdiction in which it has Assets,
employees, consultants or conducts the Business.

 

(b)          RF previously has delivered to REALBIZ true and complete copies of
the Charter Documents of RF as presently in effect. RF is not knowingly in
default under, or in violation of, any provision of its Charter Documents.

 

5.2           Capitalization. The authorized Capital Stock of RF consists of
22,000,000 shares of common stock, all of which are issued and outstanding and
the majority of which are held by the Representing Parties. There are no
securities of RF outstanding on the date hereof other than the shares of common
stock as outlined in Schedule 5.2. Schedule 5.2 set forth the current ownership
of the RF outstanding shares of stock.

 

5.3           Authority and Enforceability. RF and the Representing Parties have
the requisite power and authority to enter into this Agreement and the Ancillary
Documents and to consummate the Transactions. The Representing Parties haves the
full capacity, power and authority to enter into this Agreement and the other
agreements contemplated hereby to which each is a party and to consummate the
Transactions contemplated hereby and thereby and to comply with the terms,
conditions and provisions hereof and hereof. The execution and delivery by RF,
and Representing Parties of this Agreement and the Ancillary Documents and the
consummation of the Transactions have been duly authorized by all necessary
corporate action on the part of RF and the Representing Parties and no further
authorization or approval, whether of the stockholders or directors of RF or of
governmental bodies or otherwise is necessary to fully authorize the execution,
delivery and performance of this Agreement by RF and the Representing Parties.
This Agreement and the Ancillary Documents have been duly executed and delivered
by RF and the Representing Parties and constitute the valid and binding
obligations of RF and the Representing Parties, respectively, enforceable
against each of them in accordance with their respective terms, except as such
enforceability may be limited by: (i) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting or relating to creditors’ rights
generally and (ii) the availability of injunctive relief and other equitable
remedies.

 



9

 

 

5.4           No Conflicts; Authorizations.

 

(a)          The execution and delivery of this Agreement and the Ancillary
Documents by RF and the Representing Parties does not, and the performance by RF
and the Representing Parties of their respective obligations hereunder and
thereunder, and the consummation by RF and the Representing Parties of the
Transaction (in each case, with or without the giving of notice or lapse of
time, or both) will not, directly or indirectly: (i) violate the provisions of
any of the Charter Documents of RF; (ii) violate or constitute a default, an
event of default or an event creating rights of acceleration, termination,
cancellation, imposition of additional obligations or loss of rights or require
a consent to assignment or change of control, under any Contract (A) to which RF
or either of the Representing Parties is a party; (B) of which RF or the
Representing Shareholder is a beneficiary; or (C) by which RF or either of the
Representing Parties, or any of their respective Assets is bound; (iii) violate
or conflict with any Law applicable to RF or either of the Representing Parties,
or any of their respective Assets, or give any Governmental Entity or other
Person the right to challenge any of the Transactions or to exercise any remedy
or obtain any relief under, or revoke, cancel, terminate or otherwise modify any
rights held under, any such Law; or (iv) result in the creation of any Liens,
other than Permitted Liens, upon any of the Assets owned or used by RF, unless
such Asset is an Excluded Asset. Schedule 5.4 sets forth and enumerates all
notices, authorizations, consents, licenses, permits, waivers, assignments and
other approvals and actions that are necessary or advisable in connection with
the execution and delivery by RF and the Representing Parties of this Agreement
and the consummation by RF and the Representing Parties of the Transactions ,
under any Law or Contract to which RF or either of the Representing Parties is a
party or to which their Assets are subject (collectively, “Consents”) and the
consummation of the Business after the consummation of the Transactions

 

No authorization consent or order of, registration, declaration or filing with,
or notice to, any Governmental Entity or other Person is required by or with
respect to RF or either of the Representing Parties in connection with the
execution and delivery by RF or either of the Representing Parties of this
Agreement or the consummation by RF or either of the Representing Parties of the
Transactions.

 

5.5           Financial Statements/Internal Accounting Controls.

 

(a)          Schedule 5.5 includes true, correct and complete copies of the
Financial Statements. The Financial Statements are true and correct and complete
throughout the periods involved. The Financial Statements are based on the books
and records of RF and fairly present the financial condition of RF as of the
respective dates they were prepared and the results of the operations of RF for
the periods indicated therein. The Financial Statements have not been rendered
untrue, incomplete or unfair as representations of the financial condition or
results of operations of RF by the subsequent discovery of events or occurrences
which should have been reflected in such Financial Statements.

 

(b)          RF maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations and (ii) transactions are
recorded as necessary to permit preparation of financial statements and to
maintain asset accountability. RF has established disclosure controls and
procedures for RF and designed such disclosure controls and procedures to ensure
that material information relating to RF is made known to their officers by
others. The officers of RF have evaluated the effectiveness of RF’s controls and
procedures. Since the date of the Balance Sheet, there have been no changes in
RF’s internal controls or other factors that could significantly affect RF
Companies’ internal controls.

 



10

 

 

(c)          Except as set forth in Schedule 5.5, the Financial Statements
reflect all material debts, liabilities, obligations or commitments of any
nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured of RF. All reserves shown
or incorporated in the Financial Statements are reasonable to provide for losses
thereby contemplated. Except as set forth in the Financial Statements, neither
the Business nor the Assets are liable upon or with respect to, subject to or
obligated in any other way to provide funds in respect of or to guarantee or
assume in any manner, any debt, liability or obligation of any other Person and
there is no basis for the assertion of any such claim or liability.

 

(d)          RF is solvent and able to pay its debts as they become due.

 

5.6          Title to Assets.

 

(a)          Except as otherwise disclosed herein, RF has good and marketable
title to all of the Assets. The Assets, except for the Excluded Assets, are the
only assets necessary for the operation of the Business.

 

(b)          Except as set forth on Schedule 5.6, none of such Assets, or the
use thereof: (i) is subject to any easements or restrictions or to any
mortgages, liens, pledges, charges, encumbrances or encroachments, or to any
rights of others of any kind of nature whatsoever other than Permitted Liens;
(ii) encroaches or infringes on the property or rights of another; or (iii)
contravenes any applicable law or ordinance or any other administrative
regulation or violates any restrictive covenant or any provision of law. There
are no agreements or arrangements between RF or either of the Representing
Parties, and any third person which have any effect upon RF’s title to or other
rights respecting the Assets. Further, and not in limitation of any of the
foregoing provisions of this Section 5.6, except as described in Schedule 5.6:

 

(i)          RF has the sole and exclusive right to produce and market its
products and conduct its business as heretofore conducted and has the full right
and power to transfer the Assets, other than the Excluded Assets;

 

(ii)         RF has the exclusive right to bring actions for the infringement
of, and RF has taken all actions and made all applicable applications and
filings pursuant to relevant Federal, state and local law required to perfect
and protect their interest and proprietary rights in, all of the Assets, except
for the Excluded Assets;

 

(iii)        RF has no present or future obligation or requirement to compensate
any person with respect to any of the Assets, whether by the payment of
royalties or not, or whether by reason of the ownership, use, license, lease,
sale or any commercial use or any disposition whatsoever of any of the Assets,
herein;

 

(iv)        the ownership, production, marketing, license, lease, use or other
disposition of any product or service presently being licensed or leased by RF
to any person does not and will not violate any license or agreement of RF with
any person infringe any right of any other person;

 

(v)         there are no express or implied warranties outstanding with respect
to any products or any services provided by RF;

 



11

 

 

(vi)        except for the Representing Parties, none of the present or former
employees of RF own directly or indirectly, or has any other right or interest
in, in whole or in part, any of the Assets; and

 

(vii)       the Assets, except for the Excluded Assets, constitute all such
rights and assets necessary for RF to conduct its business as now conducted.

 

5.7           Inventory and Current Products. All Inventory, except for the
Excluded Assets, of RF is of a quality, quantity and condition reasonably
useable or saleable in the ordinary course of business, and consistent with past
practices. Except as reserved consistent with past practices or as set forth on
Schedule 5.7, none of such Inventory is obsolete and no write-down of such
Inventory has been made or should have been made in the period since the date of
the Balance Sheet. The quantities of Inventory are not excessive and are
reasonable in the present circumstances of RF. All work-in-process and finished
goods Inventory is free of any defect or other deficiency. All of such Inventory
is located at the facilities of RF or in cloud services used by RF in the
regular course of their Business and no inventory is held on a consignment
basis. RF owns its Inventory free and clear of all Liens other than Permitted
Liens. Schedule 5.7 sets forth a list of all Products being developed,
manufactured, marketed or sold by RF as of the Closing Date, except for any
Products specifically excluded under the disclosures herein, or otherwise owned
by the Representing Parties and which are reasonably unrelated to the Business
as it stands on the Closing Date.

 

5.8           Accounts Receivable. The accounts receivable of RF as of the
Closing Date are: (i) valid and genuine and have arisen solely out of bona fide
sales and deliveries of goods, performance of services and other business
transactions in the ordinary course of business consistent with past practice;
(ii) not subject to valid defenses, set-offs or counterclaims; and (iii)
collectible after billing at the full recorded amount thereof in each case
consistent with past practices and are owned by RF free and clear of all Liens
other than Permitted Liens.

 

5.9           Taxes.

 

(a)          All Tax Returns required to have been filed by or with respect to
RF have been duly and timely filed with the appropriate Tax Authority, and each
such Tax Return correctly and completely reflects liability for Taxes and all
other information required to be reported thereon. All Tax Returns have been
properly and accurately compiled and completed in all material respects, fairly
present the information purported to be shown therein, and reflect in all
material respects all liabilities for the applicable Taxes for the periods
covered by such Tax Returns. All Taxes owed by RF (whether or not shown on any
Tax Return) have been timely paid in full on or before their due date. RF has
adequately provided for, in its books of account and related records, liability
for all unpaid Taxes, including, but limited to, current Taxes not yet due and
payable.

 

(b)          There is no Action currently proposed, threatened or pending
against, or with respect to, RF or the Assets in respect of any Taxes or Tax
Return. No issue has been raised in writing in any Tax examination with respect
to RF which could result in liability for Taxes for RF for any period. RF is not
the beneficiary of any extension of time within which to file any Tax Return,
nor has RF made (or caused to be made on its behalf) any requests for such
extensions. No claim is pending or threatened by a Governmental Entity in a
jurisdiction where RF does not file Tax Returns that RF is or may be subject to
taxation by such jurisdiction or that RF must file Tax Returns. Except as set
forth in Schedule 5.9, RF has not conducted business in any country other than
the U.S. to the extent that RF obligated to pay Taxes in such country. There are
no Liens encumbering any of the Assets of any RF with respect to Taxes (except
where such Lien arises as a matter of Law prior to the due date for paying the
related Taxes, or except where such are Permitted Liens).

 



12

 

 

(c)          RF has withheld and timely paid all Taxes required to have been
withheld and paid and has complied with all information reporting and backup
withholding requirements, including maintenance of required records with respect
thereto.

 

(d)          RF has delivered to REALBIZ correct and complete copies of all Tax
Returns, examination reports and statements of deficiencies assessed against or
agreed to by RF since year 2010. RF has not waived (or is subject to a waiver
of) any statute of limitations in respect of Taxes or has agreed to (or is
subject to) any extension of time with respect to a Tax assessment or
deficiency.

 

(e)          RF has not received (and is not subject to) any ruling from any Tax
Authority or has entered into (or is subject to) any agreement with a Tax
Authority. RF has disclosed on its Tax Returns all positions taken therein that
could give rise to a substantial understatement of federal income Tax.

 

(f)          RF is not a party to any Tax allocation or sharing agreement, or
other agreement relating to the allocation or sharing of, or liability or
indemnification for, Taxes between RF and any other Person. RF does not have
liability for the Taxes of any Person RF is not a party to any joint venture,
partnership or other arrangement that is, or could be, treated as a partnership
for federal income tax purposes.

 

5.10         Compliance with Law.

 

(a)          RF has complied in all material respects with every, and is not in
violation of any, applicable Law to which RF or the Business or Assets are or
have been subject, other than a de minimis violation such as a parking ticket or
similar minor violation or offense. No event has occurred and no circumstances
exist that (with or without the passage of time or the giving of notice, or
both) may result in a violation of, conflict with or the failure on the part of
RF to comply with, any applicable Law. Neither RF nor either of the Representing
Parties has received actual notice regarding any violation of, conflict with or
failure to comply with any applicable Law by, or which may affect RF, the
Business or Assets. No investigation or review by any Governmental Entity with
respect to RF is pending or known to be threatened.

 

(b)          Neither RF or, to the knowledge of either of the Representing
Parties or any director, officer, agent, employee or other person acting on
behalf of RF has, in the course of its, his or her actions for, or on behalf of,
RF (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity or (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee or Governmental Entity from corporate funds. RF
carries on and conducts, and has carried on and conducted at all times, the
Business in compliance with all Laws governing international business activities
RF’s Assets have not been, are not, and will not be derived from or commingled
with proceeds of any activities that are proscribed by the Foreign Corrupt
Practices Act and other Laws relating to bribery or corruption, and were not
procured or obtained through any payments to or for the benefit of officials of
any Governmental Entity or to any other Person, regardless of the form, whether
in money, property or services, to obtain favorable treatment in obtaining,
retaining or directing business or to obtain special concessions or to pay for
favorable treatment for business secured or for special concessions already
obtained. RF is not currently nor has it been within the past five years, the
target of any inquiry, investigation, settlement, plea agreement or enforcement
Action by any Governmental Entity involving an alleged or suspected violation of
any Laws governing international business activities, including export control
laws, trade and economic sanctions.

 



13

 

 

(b)          No “fair price,” “moratorium,” “control share acquisition,”
“interested stockholder,” “business combination” or other similar anti-takeover
statute or regulation enacted in is applicable to RF, or the Transactions.

 

5.11         Licenses and Permits.

 

(a)          RF owns, holds or lawfully uses in the operation of the Business
all licenses, permits, consents and authorizations (international, federal,
state and local) which are necessary for it to conduct the Business as currently
conducted or for the ownership and use of the Assets (except for the Excluded
Assets), owned or used by RF in the conduct of the Business, free and clear of
all Liens, other than Permitted Liens. No Person, other than the Representing
Parties, is known to own or have any proprietary, financial or other interest
(direct or indirect) in any such licenses, permits, consents and authorizations
(international, federal, state and local). All such licenses, permits, consents
and authorizations (international, federal, state and local) are valid and in
full force and effect, are listed on Schedule 5.11, and none will be terminated
or impaired or become terminable or impaired as a result of the Transactions.

 

(b)          No event has occurred and to the knowledge of RF and the
Representing Parties no circumstances exist that (with or without the passage of
time or the giving of notice, or both) may result in a violation of, conflict
with, failure on the part of RF to comply with the terms of, or the revocation,
withdrawal, termination, cancellation, suspension or modification of, any
license, permit, consent or authorization (international, federal, state and
local). RF is not in default or violation of, and neither RF nor either of the
Representing Parties has received notice regarding any claim of default or
violation of, conflict with, failure to comply with the terms of, or any
revocation, withdrawal, termination, cancellation, suspension or modification
of, any license, permit, consent or authorization (international, federal, state
and local).

 

5.12         Title to Personal Properties.

 

(a)          Schedule 5.12 sets forth a true and complete list of all the
personal property, and assets, other than the Excluded Assets, which are owned,
leased or used by RF as of the Closing Date with a current book value in excess
of $5,000, specifying whether and by whom each such Asset is owned or leased
and, in the case of leased Assets, indicating the parties to, execution dates
of, and annual payments under, such lease.

 

(b)          With respect to personal property Assets, other than the Excluded
Assets, that are owned, including all Assets reflected as owned on the Balance
Sheet, (other than inventory sold in the ordinary course of business since the
date thereof and other than the Excluded Assets), RF has good and valid title to
all such Assets, free and clear of all Liens other than Permitted Liens.

 

(c)          With respect to personal property Assets that are leased, other
than the Excluded Assets, RF has a valid leasehold interest in such leased
Assets and all such leases are in full force and effect and constitute valid,
binding and enforceable obligations of the parties thereto, except as may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar Laws affecting or relating to creditors’ rights generally and (ii) the
availability of injunctive relief and other equitable remedies. RF is not in
breach of any of the terms of any such lease except as otherwise would not have
a Material Adverse Effect on RF.

 

(d)          Other than holders of Permitted Liens (solely to the extent of such
Permitted Liens) and lessors of leased Assets (solely to the extent of their
interest in such leased Assets), no Person has any interest in any equipment or
other tangible Assets used in the Business.

 



14

 

 

5.13         Condition and Sufficiency of Assets. All buildings, plants,
leasehold improvements, structures, facilities, equipment and other items of
tangible property and Assets, other than the Excluded Assets, which are owned,
leased or used by RF have been properly maintained and serviced, are in good
operating condition and repair (subject to normal wear and tear given the use
and age of such Assets), are usable in the ordinary course of business and
conform, in all material respects to all Laws relating to their construction,
use and operation. The tangible and intangible Assets, other than the Excluded
Assets, owned by RF constitute all the Assets and properties necessary or
advisable to permit RF, from and after the Closing, to conduct the Business in
the same manner as RF have conducted such Business in the past or as currently
contemplated.

 

5.14         THIS SECTION LEFT INTENTIONALLY BLANK

 

5.15         Intellectual Property.

 

(a)          Other than the domain names listed on Schedule 5.15(a) hereto and
the licenses and other agreements listed in Schedule 5.15(b), and the Excluded
Assets, RF neither owns nor licenses any Intellectual Property that is used in
or necessary for the Business as it is currently conducted. RF owns the entire
right, title and interest in and to all its Intellectual Property, free and
clear of all Liens other than Permitted Liens.

 

(b)          Schedule 5.15(b) lists all licenses, sublicenses and other
agreements pursuant to which a third party authorizes RF to use, practice any
rights under, or grant sublicenses with respect to, any Intellectual Property
owned by such third party, including the incorporation of any such Intellectual
Property into the Products of RF and, with respect to each license, whether the
license is exclusive or non-exclusive and its term.

 

(c)          Schedule 5.15(c) lists all licenses, sublicenses and other
agreements pursuant to which RF authorizes a third party to use, practice any
rights under, or grant sublicenses with respect to, any of its Intellectual
Property or pursuant to which RF grants rights to use or practice any rights
under any Intellectual Property owned by a third party and, with respect to each
license, whether the license is exclusive or non-exclusive and its term.

 

(d)          The Intellectual Property of RF, other than the Excluded Assets,
constitutes all the Intellectual Property used in or necessary for the operation
of the Business as currently conducted, and, other than as set forth on Schedule
5.15(d) with respect to those licenses that cannot be transferred, will be
transferred to REALBIZ and remain in full force and effect upon the consummation
of the Transactions.

 

(e)          All registration, maintenance and renewal fees related to RF’s
Intellectual Property and any other certifications, filings or registrations
that are included in its Intellectual Property that are currently due have been
paid up to the Closing Date, and all documents, and certificates related to such
Intellectual Property have been filed with the relevant Governmental Entity for
the purposes of maintaining such Intellectual Property. All of RF’s Intellectual
Property is, and will continue to be after the Closing Date, valid, in good
standing, held in compliance with all applicable legal requirements and
enforceable by RF.

 

(f)          RF owns or has legal right to use all of its Intellectual Property,
free and clear of all Liens, except for Permitted Liens. There are no
challenges, oppositions or cancellation or interference proceedings (or any
basis therefor) with respect to the validity or enforceability of RF’s
Intellectual Property. Schedule 5.15(f) lists all trademark filings, if any,
made or registered by RF before any Governmental Entity and the status of any
Actions before the United States Patent and Trademark Office or any other
Governmental Entity anywhere in the world related to RF’s Intellectual Property,
including the due date for any outstanding response by RF in such Actions.
Neither RF nor either the Representing Parties has taken any action or failed to
take any action that could reasonably be expected to result in the abandonment,
cancellation, forfeiture, relinquishment, invalidation, waiver or
unenforceability of RF’s Intellectual Property.

 



15

 

 

(g)          To the knowledge of RF and the Representing Parties none of the
Products or services currently or formerly developed, manufactured, sold,
distributed, provided, shipped or licensed by RF, or which are currently under
development, has infringed or infringes upon, or otherwise unlawfully used or
uses, the Intellectual Property rights of any third party. RF’s Intellectual
Property has not infringed or infringes upon, or otherwise unlawfully used or
uses, any Intellectual Property of a third party. Neither RF nor either of the
Representing Parties has received any communication alleging that RF or any of
its Products, services, activities or operations infringe upon or otherwise
unlawfully uses any Intellectual Property of a third party nor is there any
basis for any claim of infringement or unlawful use. No Action has been
instituted or threatened relating to any Intellectual Property formerly or
currently used by RF. No Person has infringed or is infringing any Intellectual
Property rights of RF or has otherwise misappropriated or is otherwise
misappropriating or unlawfully using RF’s Intellectual Property.

 

(h)          With respect to RF’s Proprietary Information, the documentation
relating thereto is current, accurate and sufficient in detail and content to
identify and explain it and to allow its full and proper use without reliance on
the special knowledge or memory of others, RF has taken commercially reasonable
steps to protect and preserve the confidentiality of all Proprietary Information
owned by RF. Without limiting the generality of the foregoing, the Proprietary
Information of RF is not part of the public knowledge and has not been used or
divulged for the benefit of any Person other than in the usual course of
business disclosure to third parties reasonably necessary for the operation of
the Business and who are themselves obligated to maintain the confidentiality of
RF, such as accountants, attorneys, and other select vendors and service
providers which have a confidential business relationship with RF. Any receipt
or use by, or disclosure to, a third party of Proprietary Information owned by
or pertaining to RF has been pursuant to the terms of a binding written
confidentiality agreement or legal privilege. True and complete copies of all
confidentiality agreements and any amendments thereto have been delivered to
REALBIZ. RF is, and, to RF’s and the Representing Parties’ knowledge, all other
parties thereto are, in compliance with the provisions of the confidentiality
agreements. RF is in compliance with the terms of all Contracts pursuant to
which a third party has disclosed to, or authorized RF to use, Proprietary
Information owned by such third party.

 

(i)          All current and former employees, consultants and contractors of RF
have executed and delivered, and are in compliance with, enforceable agreements
regarding the protection of RF’s Intellectual Property, other than the Excluded
Assets and have provided valid written current assignments of all Intellectual
Property conceived or developed by such employees, consultants or contractors in
connection with their services for RF. True and complete copies of all such
agreements have been delivered to REALBIZ. Other than the Excluded Assets, no
such current or former employee, consultant or contractor or any other Person
has any right, claim or interest in or to RF’s Intellectual Property.

 

(j)          All Intellectual Property that has been distributed, sold or
licensed to a third party by RF that is covered by a representation or warranty
conformed to or conforms to, and performed or performs in accordance with, the
representations and warranties provided with respect to such Intellectual
Property by or on behalf of RF for the time period during which such
representations and warranties apply.

 



16

 

 

(k)          The execution and delivery by RF and the Representing Parties of
this Agreement does not, and the consummation by RF and the Representing Parties
of the Transactions (in each case, with or without the giving of notice or lapse
of time, or both), will not, directly or indirectly, result in the loss or
impairment of RF’s Intellectual Property, or give rise to any right of any party
to terminate or reprise or otherwise renegotiate RF’s rights to own any of its
Intellectual Property or its rights under any license, nor require the consent
of any Governmental Entity or other third party in respect of any such
Intellectual Property.

 

5.16         Absence of Certain Changes or Events. Except as otherwise set forth
on the Schedule 5.16, since the date of the Balance Sheet:

 

(a)          There has been no event, occurrence, or fact, or any series of
events, occurrences, or facts that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

 

(b)          RF has not amended or changed its Charter Documents;

 

(c)          RF has not declared, set aside or paid any dividend or other
distribution (whether in cash, stock or property) with respect to any Equity
Securities or any other security;

 

(d)          RF has not split, combined or reclassified any Equity Securities or
other security, or issued, or authorized for issuance, any Equity Securities or
other security;

 

(e)          RF has not altered any term of any outstanding Equity Securities or
other security;

 

(f)          RF has not (i) increased or modified the compensation, including
salary, bonuses, royalty, commissions or deferred compensation or benefits
payable or to become payable by RF to any of its current or former directors,
managers, employees, contractors or consultants; (ii) increased or modified any
Benefit Plan, payment or arrangement made to, for or with any current or former
directors, managers, employees, contractors or consultants of RF; (iii) entered
into any employment, severance or termination agreement; or (iv) entered into
any agreement or arrangement with any of its current or former directors,
managers, employees, contractors or consultants providing any form of signing or
stay on bonus or compensation;

 

(g)          Other than the sale of inventory in the ordinary course of
business, RF has not sold, leased, transferred or assigned any of its Assets,
except for the Excluded Assets;

 

(h)          RF has not incurred, assumed or guaranteed any material
Indebtedness;

 

(i)          RF has not created or assumed any Lien on any Asset, except for
Permitted Liens;

 

(j)          RF has not made any material loan, advance or capital contribution
to, or investment in, any Person;

 

(k)          RF has not entered into any Contract other than in the ordinary
course of business;

 



17

 

 

(l)          Other than in the ordinary course of business (i) no material
Contract has been terminated or cancelled; (ii) no rights under any material
Contract have been waived or accelerated; and (iii) no material Contract that
would be required to be listed as a Contract pursuant to Section 5.17 if such
Contract were in effect on the Closing Date, has been terminated or cancelled;

 

(m)          RF has not sold, transferred, pledged or assigned, and there has
been no reduction in the value of, any of its Intellectual Property, except for
the Excluded Assets;

 

(n)          There has not been any labor dispute or any activity or proceeding
by a labor union or representative thereof to organize any employees of RF;

 

(o)          There has not been any violation of or conflict with any Law to
which the Business or Assets of RF are subject;

 

(p)          Neither RF nor either of the Representing Parties has agreed or
entered into any arrangement to take any action which will result in any
representation or warranty set forth in this Article V being untrue or incorrect
on the Closing Date;

 

(q)          There has not been any damage, destruction or loss with respect to
the Assets of RF, whether or not covered by insurance;

 

(r)          Neither RF nor either of the Representing Parties has made any
material change in accounting policies or practices;

 

(s)          Neither the Representing Parties nor any officers or employees
material to the ongoing operation of RF has left or given notice he or she
intends to leave RF;

 

(t)          Neither RF nor either of the Representing Parties has made any Tax
election, changed its method of Tax accounting or settled any claim for Taxes;

 

(u)          Neither RF nor either of the Representing Parties has settled any
material Action; and

 

(v)         Neither RF nor the Representing Parties has agreed, whether in
writing or otherwise, to do any of the foregoing.

 

5.17         Contracts.

 

(a)          Except as set forth on Schedule 5.17(a), or except for de minimis
agreements which are not necessary for the ongoing operation of the Business
such as office refuse maintenance agreements and the like, RF is not a party or
is subject to, or its Assets, except for the Excluded Assets, are bound by any
(herein, the “RF Contracts”):

 

(i)          Contract for the purchase by RF of materials, supplies, goods,
services, equipment or other Assets;

 

(ii)         Contract for the sale by RF of materials, supplies, goods,
services, equipment or other Assets or that requires RF to purchase its total
requirements of any product or service from a third party;

 



18

 

 

(iii)        Employment, consulting, shareholders agreement, termination or
severance Contract, other than any such Contract that is terminable at-will by
RF without liability to RF;

 

(iv)        Contract containing noncompetition, nonsolicitation or
confidentiality covenants restricting RF (including geographic restrictions);

 

(v)         Partnership, joint venture or similar Contract;

 

(vi)        Distribution, dealer, marketing, consultant, representative or sales
agency Contract;

 

(vii)       Maintenance Contract pursuant to which RF is rendering or
responsible for providing maintenance services, other than ordinary customer
maintenance services previously disclosed to REALBIZ;

 

(viii)      Contract evidencing an obligation to purchase, sell, lease or
sublease personal property or Real Property;

 

(ix)         Guaranty, surety or contribution Contract or any Contract that
provides for the indemnification by RF of any Person, the undertaking by RF to
be responsible for consequential damages or the assumption by RF of any Tax,
environmental or other liability;

 

(x)          Contract with any Governmental Entity;

 

(xi)         Note, debenture, bond, equipment trust, letter of credit, loan or
other Contract for Indebtedness or lending of money (other than to employees for
travel expenses in the ordinary course of business) or any undertaking of the
Indebtedness or Liability of any other Person;

 

(xii)        Contract for any capital expenditures or leasehold improvements;

 

(xiii)       Contract that grants any distribution rights either to or from RF
in any market, field or territory;

 

(xiv)      Contract that relates to the acquisition or disposition of any
business (whether by merger, sale of stock, sale of Assets or otherwise);

 

(xv)       License, sublicense, royalty or similar agreements;

 

(xvi)      Collective bargaining Contract or other Contract with any labor
organization, union or association;

 

(xvii)     Contract that contains exceptional or unusual terms or conditions or
is not made at arm’s length and in the best interest of RF; or

 

(xviii)    Contract that is otherwise material to RF and not previously
disclosed pursuant to this Section 5.17.

 



19

 

 

(b)          The RF Contracts are, in full force and effect and are in all
material respects valid and binding obligations of the parties thereto,
enforceable in accordance with their terms, and no defenses, off sets or
counterclaims have been asserted or, to the knowledge of RF and the Representing
Parties, may be made by any party thereto, nor has RF waived any right
thereunder. RF's rights and obligations under all RF Contracts to be assigned
hereby to REALBIZ are assignable as contemplated by this Agreement and will be
duly and validly assigned to REALBIZ on the Closing Date; such assignment will
not give rise to the ability of any other party to such agreements to terminate
such agreements or to otherwise modify the rights and obligations thereunder;
and such assignments will not result in any liability being imposed on REALBIZ
other than to perform its assumed obligations under such agreements after the
Closing.

 

(c)          RF and, to the knowledge of the Representing Parties, no other
party thereto, is in default in the performance, observance or fulfillment of
any obligation, covenant, condition or other term contained in any RF Contract,
and RF has not given or received notice to or from any Person relating to any
such alleged or potential default that has not been fully cured. No event has
occurred which (with or without the giving of notice or lapse of time, or both)
may conflict with or result in a violation or breach of, or give any Person the
right to exercise any remedy under or accelerate the maturity or performance of,
or cancel, terminate or modify, any RF Contract.

 

(d)          Except as set forth in the Schedule 5.17(d), neither RF nor either
of the Representing Parties is required to obtain any Consent under any of the
RF Contracts in connection with the execution and delivery by RF of this
Agreement or the consummation of the Transactions.

 

(e)          The Representing Parties have delivered true and complete copies of
each RF Contract to REALBIZ.

 

5.18         Litigation. Except as set forth on Schedule 5.18, there is no
Action by any Person or Government Authority: (i) pending or to the knowledge of
RF or the Representing Parties threatened against or affecting RF or its Assets,
RF or either of the Representing Parties; (ii) that challenges or seeks to
prevent, enjoin or otherwise delay the Transactions; (iii) that could have the
effect of restraining or prohibiting REALBIZ’s ownership or operation (or that
of its Subsidiaries or Affiliates) of all or any portion of the Business or
Assets of RF; or (v) that could compel REALBIZ or its Affiliates to dispose of
or hold separate all or any material portion of the Business or Assets of RF. No
event has occurred or circumstances exist that may give rise or serve as a basis
for any such Action. There is no Action against any current or former director,
officer or employee of RF with respect to which RF has or is reasonably likely
to have an indemnification obligation. There is no unsatisfied order, judgment,
penalty or award against or affecting RF or any of its Assets, except for the
Excluded Assets.

 

5.19         Employee Benefits.

 

(a)          Schedule 5.19(a) sets forth a true and complete list of all Benefit
Plans sponsored, maintained or contributed to or required to be contributed to
RF for the benefit of any present or former directors, employees, contractors or
consultants of RF (each a “RF Benefit Plan”). RF has no intent or commitment to
create any additional Benefit Plans or amend any of its Benefit Plans.

 

(b)          The Representing Parties have delivered to REALBIZ true and
complete set of copies of (i) all RF Benefit Plans and related trust agreements,
annuity contracts, other funding instruments, and all other material Contracts
and agreements, including third party administration agreements and service
agreements, maintained in connection with the operation of RF Benefit Plans; and
(ii) any summaries of material modification, if any, concerning RF Benefit
Plans.

 



20

 

 

(c)          Each RF Benefit Plan has been, to maintained, operated and
administered in all material respects in accordance with such RF Benefit Plan’s
respective terms, and in compliance with all applicable laws.

 

(d)          With respect to each RF Benefit Plan, there are no Actions, (other
than routine claims for benefits in the ordinary course) pending or threatened
against any such RF Benefit Plan, RF or any trustee or agent of any such RF
Benefit Plan.

 

(e)          Full payment has been made of all amounts which RF was required to
have paid as a contribution to any RF Benefit Plan as of the last day of the
most recent fiscal year of each RF Benefit Plan ended prior to the Closing Date.

 

(f)          Each RF Benefit Plan is, and its administration is and has been
during the six-year period preceding the Closing Date, in compliance with, and
RF has not received any claim or notice that any such RF Benefit Plan is not in
compliance with, all applicable Laws.

 

(g)          RF is not in default in performing any of its contractual
obligations under any of RF Benefit Plans or any related trust agreement or
insurance contract.

 

(h)          There are no outstanding liabilities of any RF Benefit Plan other
than liabilities for benefits to be paid to participants in any RF Benefit Plan
and their beneficiaries in accordance with the terms of such RF Benefit Plan.

 

(i)          RF has the right under the terms of each RF Benefit Plan and under
applicable Law to amend, revise, merge or terminate such plan (or its
participation in such plan) or transfer the Assets of such plan to another
arrangement, plan or fund at any time exclusively by action of RF, and no
additional contributions would be required to properly effect such termination.

 

(j)          No RF Benefit Plan provides benefits to any individual after
termination of employment.

 

(k)          The consummation of the Transactions will not (either alone or in
conjunction with any other event) (i) entitle any current or former director,
employee, contractor or consultant of RF to severance pay, unemployment
compensation (except for any unemployment compensation an employee is entitled
to as a result of termination of such employee by REALBIZ or its affiliates
after the closing date of this Agreement) or any other payment; and (ii)
accelerate the time of payment or vesting or increase the amount of compensation
due to any such director, employee, contractor or consultant or result in the
payment of any other benefits to any Person or the forgiveness of any
Indebtedness of any Person.

 

(l)          With respect to each RF Benefit Plan that is funded wholly or
partially through an insurance policy, all premiums required to have been paid
as of the Closing Date under such insurance policy have been paid, and, as of
the Closing Date, there are no liabilities of RF under any insurance policy or
ancillary agreement with respect to such insurance policy in the nature of a
retroactive rate adjustment, loss sharing arrangement or other actual or
contingent liability arising wholly or partially out of events occurring prior
to the Closing Date.

 

(m)          RF has no duty or obligation to indemnify or hold another Person
harmless for any liability attributable to any acts or omissions by such Person
with respect to any RF Benefit Plan.

 



21

 

 

5.20         Labor and Employment Matters.

 

(a)          Schedule 5.20(a) sets forth (i) (A) a list of all directors,
employees, contractors and consultants of RF (including title and position) as
of the Closing Date and (B) the compensation and benefits of each such director,
employee, contractor and consultant and (ii) a list of all former directors,
employees, contractors and consultants of RF who are receiving benefits or
scheduled to receive benefits in the future, and the pension benefit, medical
insurance coverage and other benefits of each such former director, employee,
contractor and consultant. None of the above referenced benefits includes
unusual or exceptional terms or conditions. Except as otherwise disclosed here,
all directors, officers, employees, contractors and consultants of RF may be
removed or terminated by RF at any time with or without cause, but only for
reasons not prohibited by and otherwise consistent with federal, state and local
Law and without any severance or other liability to RF or REALBIZ.

 

(b)          RF is not a party or subject to any labor union or collective
bargaining agreement. There are no pending or threatened labor disputes, work
stoppages, requests for representation, pickets, work slow-downs due to labor
disagreements or any Actions which involve the labor or employment relations of
RF. There is no unfair labor practice, charge or complaint pending, unresolved
or, threatened before any governmental agency. No event has occurred or
circumstance exists that may provide the basis of any work stoppage or other
labor dispute.

 

(c)          RF has complied with each, and is not knowingly in violation of
any, Law relating to anti-discrimination and equal employment opportunities and
there are, and have been, no violations of any other Law with respect to the
hiring, hours, wages, occupational safety and health, employment, promotion,
termination or benefits of any employee or other Person. RF has filed and/or
posted all reports, information and notices required under any Law with respect
to the hiring, hours, wages, occupational safety and health, employment,
promotion, termination or benefits of any employee or other Person, and will
timely file all such reports, information and notices required by any Law to be
given prior to the Closing. RF has maintained all records required by any
applicable Law.

 

(d)          RF has paid or properly accrued in the ordinary course of business
all wages and compensation due to employees, including all vacations or vacation
pay, holidays or holiday pay, sick days or sick pay and bonuses.

 

(e)          Except as otherwise disclosed herein, RF is not a party to any
Contract which restricts RF from relocating, closing or terminating any of its
operations or facilities or any portion thereof. The consummation of the
Transactions will not create liability for any act by RF on or prior to the
Closing under any other Law respecting reductions in force or the impact on
employees of plant closings or sales of businesses.

 

(f)          RF Disclosure Schedule sets forth a true and complete list of all
employees of RF working in the United States who are not U.S. citizens and a
description of the legal status under which each such employee is permitted to
work in the United States. All employees of RF who are performing services for
RF in the United States are legally able to work in the United States and will
be able to continue to work in the United States following the consummation of
the Transactions.

 

(g)          Except as set forth on Schedule 5.20(g), no Person that was engaged
by RF as an independent contractor or in any other non-employee capacity can or
will be characterized or deemed to be an employee of RF under applicable Law for
any purpose whatsoever including, without limitation, for purposes of federal,
state and local income taxation, workers’ compensation, unemployment insurance
and eligibility for RF’s group benefit.

 



22

 

 

(h)          Except as set forth on Schedule 5.20(h), there are no covenants,
agreements or restrictions, included but not limited to, employment agreements
not to compete, prohibiting, limiting or in any way restricting any employee of
RF from engaging in any type of business activity in any location. No employee,
consultant or contractor of RF has been, is or will be, by performing services
for RF, in violation of any term of any employment, invention disclosure or
assignment, confidentiality, noncompetition or other restrictive covenant or
agreement as a result of such employee’s, consultant’s or independent
contractor’s employment by or contract with RF or any services rendered by such
employee, consultant or independent contractor.

 

5.21         This section left intentionally blank.

 

5.22         Insurance.

 

(a)          Schedule 5.22 sets forth (i) a true and complete list of each
insurance policy and fidelity bond which covers RF and the Business and Assets,
its directors, and employees and (ii) a list of all pending claims and the
claims history for RF during the current year and the preceding three years
(including with respect to insurance obtained but not currently maintained).
There are no pending claims under any of such policies as to which coverage has
been questioned, denied or disputed by the insurer or in respect of which the
insurer has reserved its rights. Schedule 5.22 describes any self-insurance
arrangement by or affecting RF and the loss experience for all claims that were
self-insured in the current year and the preceding three years.

 

(b)          All such insurance policies are issued by an insurer that is
financially sound and reputable, are in full force and effect and are
enforceable in accordance with their terms and will continue in full force and
effect with respect to RF following the Transactions. Such policies provide
adequate insurance coverage for RF and the Business, Assets, directors, and
employees and are sufficient for compliance with all Laws and Contracts to which
RF is a party or by which it is bound.

 

(c)          All premiums due under such policies have been paid in full or,
with respect to premiums not yet due, accrued. Neither RF nor the Representing
Parties has received a notice of cancellation of any policy or of any changes
that are required in the conduct of the Business as a condition to the
continuation of coverage under or renewal of any such policy. There is no
existing default or event which (with or without the giving of notice or lapse
of time, or both) would constitute a default under any policy or induce any
insurer to terminate or cancel any such policy. Neither RF nor the Representing
Parties has knowledge of any threatened, or any basis for, termination of, or
material premium increase with respect to any such policy and none of such
policies provides for retroactive premium adjustments.

 

5.23         Product Warranty.

 

(a)          There are no warranties (express or implied) outstanding with
respect to any products currently or formerly manufactured, sold, distributed,
provided, shipped or licensed (“Products”), or any services rendered, by RF
beyond that set forth in the standard conditions of sale or service or written
warranty provided upon sale of a Product (which have been provided to REALBIZ),
except as identified in Schedule 5.23.

 

(b)          All Products that have been or are being tested, developed,
labeled, stored, promoted, distributed, manufactured, sold and/or marketed by RF
have been and are being tested, developed, labeled, stored, promoted,
distributed, manufactured, sold and/or marketed in compliance with all Product
specifications, all express and implied warranties and all requirements under
applicable Law.

 



23

 

 

(c)          There are no design, manufacturing or other defects, latent or
otherwise, with respect to any Product and such Products are not toxic when used
in accordance with their intended use. Each Product that has been manufactured,
sold, distributed, provided, shipped or licensed contained all warnings required
by applicable Law and such warnings have been in accordance with reasonable
industry practice.

 

(d)          RF has no material liability arising out of any injury to
individuals or property as a result of the ownership, possession or use of any
Product. Neither RF nor any of its suppliers have committed any act or failed to
commit any act, which would result in, and there has been no occurrence which
would give rise to or form the basis of, any product liability, product defect
or liability for breach of warranty in excess of Ten Thousand Dollars ($10,000)
(whether covered by insurance or not) on the part of RF with respect to any
Product.

 

(e)          Neither RF nor any of its suppliers has voluntarily made, or been
required by any Governmental Entity to make, any recall of, or suspend or
discontinue, any Product. There are no facts, circumstances or conditions that
would reasonably be expected to form the basis for any Action with respect to a
recall, suspension or discontinuance of any Product. Since December 31, 2007,
there have been no inspections, inspection reports or other written
correspondence from any Governmental Entity that asserts or alleges that the
operation of RF is or was not or may not be in compliance with any applicable
Laws or regulatory requirement.

 

(f)          The Financial Statements reflect adequate reserves for Product
design and warranty claims and other damages in connection with any Product
manufactured, sold, distributed, shipped or licensed, or service rendered, by RF
on or prior to date of Balance Sheet. The accounting records of RF will reflect
adequate reserves for all such claims in connection with Products manufactured,
sold, distributed, shipped or licensed, or services rendered by, RF from date of
the Balance Sheet to the Closing Date.

 

5.24         Books and Records. The minute books (containing the records of the
meetings, or written consents in lieu of such meetings, of the stockholders, the
board of directors and any committees of the board of directors), the stock
certificate books and the stock record books of RF are correct and complete and
have been maintained in accordance with sound business practices. The minute
books of RF contains true and complete records of all meetings or actions taken
by written consent of the stockholders, the board of directors and any
committees of the board of directors of RF, and no meeting or action by written
consent in lieu of such meeting, of any such stockholders, the board of
directors or committee of such board of directors, has been held for which
minutes have not been prepared and not contained in the minute books. All of the
books and records of RF, including minute books, are in the possession of RF.
Current, true and correct copies of the minute books have been provided to
REALBIZ.

 

5.25         Suppliers and Customers. Schedule 5.25 sets forth (i) each supplier
of material or manufacturing to RF; (ii) each supplier who constitutes a sole
source of supply to RF; and (iii) each customer that is material to RF or has
contributed in excess of five percent (5%) of RF’s revenues for the most recent
completed fiscal year. The relationships of RF with each such supplier,
manufacturer, and customer are good commercial working relationships. No such
supplier or customer has canceled or otherwise terminated or materially
modified, or threatened to cancel or otherwise terminate or materially modify,
its relationship with RF. Neither RF nor the Representing Parties has received
notice or has reason to believe that any such supplier or customer may cancel or
otherwise materially modify its relationship with RF or limit or reduce its
supply of services, supplies or materials to, or its purchases of products,
materials, goods or services from, RF, either as a result of the Transactions or
otherwise. No supplier or customer of RF which was a material customer of or
supplier to RF during the prior fiscal year has terminated its relationship with
RF or been terminated by RF.

 



24

 

 

5.26         Consultants. RF has provided REALBIZ with a list of the names and
addresses of all current and former Consultants of RF, copies of all Consultant
Agreements and other Contracts with RF and the compensation paid to each
Consultant for the past five fiscal years. Except as set forth on Schedule 5.26
there are no suits, actions, claims, inquiries, investigations, legal,
administrative or arbitration proceedings pending or, to the knowledge of RF or
either of the Representing Parties, threatened, against or affecting RF or its
directors, managers, officers or employees, including but not limited to the
Representing Parties, by any Consultant or pending or threatened by RF against
any Consultant. Except as set forth on Schedule 5.26, each Consultant is in
compliance with such Consultant’s independent consultant agreement with RF, the
related Policies and Procedures and the other rules and regulations relating to
RF’s Consultants. Since January 1, 2013, RF has not received any notice from any
Consultant of his or her intention to alter or terminate his or her business
relationship with RF or to compete in any way with RF.

 

5.27         Bank Accounts. Schedule 5.27 sets forth the name of each bank,
investment, safe deposit company or other financial institution in which RF has
an account, lock box or safe deposit box, a list of each deposit, savings,
brokerage, securities or similar account and the names of all persons authorized
to draw thereon or have access thereto. All payments made by RF have been made
in the ordinary course through banking channels.

 

5.28         Powers of Attorney. There are no outstanding powers of attorney
executed by or on behalf of RF or the Representing Parties in favor of any
Person.

 

5.29         Loans to or from Directors, Managers, Employees, or Consultants.
Except as set forth on Schedule 5.29, RF has not loaned any monies to or
borrowed any monies from, any director, manager or employee of, or consultant
to, RF.

 

5.30         Arms-Length Transactions. Except as set forth on Schedule 5.30, all
of the material transactions with any Person by RF have been conducted on an
arms-length basis. Except as set forth on Schedule 5.30: (i) neither RF nor any
director, officer or employee of RF or its Affiliates has any direct or indirect
interest, profit participation or ownership (other than through non-controlling
investments in securities of publicly-held corporations) in businesses which are
competitors of RF and (ii) none of RF or any officer, director or employee of RF
or its Affiliate is an Affiliate of any Person that has a material business
relationship with RF.

 

5.31         Solvency.

 

(a)          The fair value of RF’s Assets exceeds the amount of RF’s existing
debts and liabilities (including known contingent liabilities). RF’s Assets do
not constitute unreasonably small capital to carry on the Business for the
current fiscal year as now conducted and as proposed to be conducted, including
its capital needs taking into account the particular capital requirements of the
Business conducted by RF and projected capital requirements and capital
availability thereof. The current cash flow of RF, together with the proceeds RF
would receive were it to liquidate all of its Assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid. RF is, and has
been, able to timely pay its debts, liabilities and obligations.

 

(b)          Immediately after the Closing: (i) RF will be solvent, will be able
to pay RF’s debts as they mature and (ii) the fair saleable value of RF’s Assets
(calculated on a going concern basis) will be in excess of the amount of RF’s
liabilities. No solvency proceeding of any character, including bankruptcy,
receivership, reorganization, composition or arrangement with creditors
(including any assignment for the benefit of creditors), voluntary or
involuntary, affecting the Business or either of the Representing Parties (other
than as a creditor) is pending or is currently being contemplated by RF or
either of the Representing Parties or is being threatened against any Company,
the Representing Shareholder or RF by any other Person. Neither RF nor either of
the Representing Parties has made any assignment for the benefit of creditors or
taken any action in contemplation of, or which would constitute the basis for,
the institution of any such insolvency proceedings.

 



25

 

 

5.32         Completeness of Disclosure.

 

(a)          No representation or warranty by RF or either of the Representing
Parties in this Agreement, and no statement made by RF or either of the
Representing Parties in the RF Disclosure Schedule or any certificate or other
document furnished or to be furnished to REALBIZ pursuant hereto or in
connection with the negotiation, execution or performance of this Agreement or
conduct of due diligence, contains any untrue statement of a material fact or
omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not misleading.
Except as specifically set forth in this Agreement or the RF Disclosure
Schedule, there are no facts or circumstances which, to RF’s or either of the
Representing Shareholder’s knowledge, could be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(b)          All information provided to REALBIZ by RF and the Representing
Parties and all replies to the questions or requests for information provided by
RF and the Representing Parties and their respective Representatives to REALBIZ
or its Representatives were when given, and remain, true, accurate and not
misleading in all material respects, and there is no fact or matter which makes
any such information untrue, inaccurate or misleading in any material respect or
the disclosure of which might reasonably be expected to materially adversely
affect the willingness of REALBIZ to purchase the RF Assets on the terms set
forth in this Agreement.

 

(c)          No investigations by REALBIZ, REALBIZ’s Representatives or any
other Person shall reduce or otherwise affect the obligations or liabilities of
RF or either of the Representing Shareholder with respect to any
representations, warranties, covenants, or agreements made herein or in any
Ancillary Document executed and delivered in connection with the Transactions.

 

5.33         Accredited Investor.

 

(a)          Each is purchasing the shares of common stock of REALBIZ for its
own account for investment only and not with a view towards the public sale or
distribution thereof and not with a view to or for sale in connection with any
distribution thereof. Each is: (i) an “accredited investor” as that term is
defined in Rule 501 of the General Rules and Regulations under the 1933 Act by
reason of Rule 501(a)(3); (ii) experienced in making investments of the kind
described in this Agreement and the related documents; (iii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
RF or any of its affiliates or selling agents), to protect its own interests in
connection with the transactions described in this Agreement, and the related
documents; and (iv) able to afford the entire loss of its investment in the
shares of common stock of REALBIZ.

 

(b)          Each realizes that it will not be able to resell readily the shares
of common stock of REALBIZ because none of those securities have been registered
under the 1933 Act, or any state securities laws, and, therefore, all subsequent
offers and sales of such shares shall be made pursuant to registration under the
1933 Act or pursuant to an exemption from registration.

 



26

 

 

(c)          Each has been furnished with all materials relating to the
business, finances and operations of REALBIZ which have been requested by them
and have been afforded the opportunity to ask questions of REALBIZ and have
received complete and satisfactory answers to any such inquiries.

 

(d)          Each understands that its investment in the shares of common stock
of REALBIZ involves a high degree of risk and each has made such independent
investigation and evaluation of financial condition, properties, business and
prospects of REALBIZ as each deems necessary to make an informed decision to
acquire the shares of common stock of REALBIZ.

 

(e)          Each understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the shares of common stock of REALBIZ.

 

(f)          The Representing Parties are each a bona fide resident of the state
of California, over 21 years of age, and legally competent to execute this
Agreement.

 

5.34         Brokers or Finders. Other than as set forth on Schedule 5.33, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of RF or the Representing Parties.

 

27

 

 

ARTICLE VI
COVENANTS OF THE PARTIES

 

6.1           Access to Information. Until the Closing, RF and the Representing
Parties shall:

 

(a)          Furnish to REALBIZ and each of its Representatives all financial,
operating, and other data and information concerning the Business and the Assets
that its Representatives shall from time to time reasonably request;

 

(b)          Afford REALBIZ and each of its Representatives reasonable access
during regular business hours to the offices, properties, books, records,
contracts, and documents (including Tax Returns filed and those in preparation)
of RF; and

 

(c)          Give REALBIZ and each of its Representatives the opportunity to ask
questions of, and receive prompt answers from, RF’s Representatives.

 

6.2           Consents. RF and the Representing Parties will use their best
efforts to obtain all consents and approvals required under any contract to
which either RF is a party or by which either RF is bound to enable RF to effect
the sale of the Assets pursuant hereto. RF shall promptly notify REALBIZ of any
failure or prospective failure to obtain any such Consent and, if requested,
shall provide to REALBIZ copies of the Consents obtained by RF. Anything in this
Agreement to the contrary notwithstanding, this Agreement shall not constitute
an agreement to assign any contract, or any claim or right or any benefit
arising thereunder or resulting therefrom, if an attempted assignment thereof,
without the consent of a third party thereto, would constitute a breach thereof
or in any way affect the rights of REALBIZ or RF thereunder. If such consent is
not obtained, or if an attempted assignment thereof would be ineffective or
would affect the rights of RF thereunder so that REALBIZ would not in fact
receive all such rights, REALBIZ shall have the right to terminate this
Agreement, and if requested by REALBIZ, RF will cooperate with REALBIZ in any
arrangement designed to provide for REALBIZ the benefits under any of such
contracts, including, without limitation, enforcement for the benefit of REALBIZ
of any and all rights of RF against a third party thereto arising out of the
breach or cancellation by such third party or otherwise; and any transfer or
assignment to REALBIZ by RF of any contract which shall require the consent or
approval of any third party, shall be made subject to such consent or approval
being obtained.

 

6.3           Regulatory Approvals and Filings. Each Party covenants and agrees
to use its best efforts to promptly prepare and file all necessary permits,
consents, approvals, and authorizations, and make all filings, with all
Governmental Entities and all other Persons necessary or advisable to consummate
the Transactions. The Parties will cooperate with each other and their
Representatives in the preparation of any documents or other materials that may
be required by any Government Entity to consummate the Transaction.

 

6.4           Cooperation. RF, the Representing Parties, REALBIZ shall consult
with each other prior to making any filing with any Governmental Entity in
connection with the Transactions and promptly after each such filing provide the
other with a copy thereof.

 



28

 

 

6.5           Public Announcements. Neither REALBIZ, RF nor the Representing
Parties nor any of their respective Affiliates or Representatives, shall issue
any press releases or otherwise make any public statements with respect to this
Agreement and the Transactions without the prior written consent of the other
Parties (such consent not to be unreasonably conditioned, withheld or delayed);
provided that REALBIZ may, without such approval, make such press releases or
other public announcement, including, but not limited to, oral statements, as it
believes are required pursuant to any listing agreement with any national
securities exchange or stock market or applicable securities Laws, in which case
the Party required to make the release or announcement shall allow the other
Party reasonable time to comment on such release or announcement in advance of
such issuance; provided, further, that each of the Parties may make internal
announcements to their respective employees after the Closing Date that are
consistent with the Parties’ prior public disclosures regarding the
Transactions.

 

6.6           Board Seat. Immediately after the Closing of the Transactions
contemplated in this Agreement, REALBIZ shall increase the size of its board of
directors and a nominee chosen by the Representing Parties shall be elected to
fill the newly created vacancy.

 

ARTICLE VII

 

COVENANTS OF RF AND THE REPRESENTING PARTIES

 

7.1           Third Party Consents. If any required Consent cannot be obtained
prior to the date hereof and such requirement has not been waived by REALBIZ, RF
and the Representing Parties will cooperate as reasonably necessary with REALBIZ
to obtain such Consent as soon as practical following the Closing.

 

7.2           Right of First Refusal. If either of the Representing Parties
desire to sell in excess of One Hundred Thousand (100,000) shares of the common
stock of REALBIZ in a single transaction or in one or more related transactions
at any time when the daily trading volume of either stock is less than 20,000
shares, then prior to selling any such shares, they shall submit a written offer
to REALBIZ for REALBIZ to acquire such shares at the market price of such shares
on the date of such offer. REALBIZ shall have five (5) days in which to notify
the selling Representing party of its intent to exercise such right of first
refusal and the closing of such sale shall occur within ten (10) days of such
notification. If r REALBIZ does not exercise such right of first refusal then
the selling Representing Party shall be free to sell such shares in the open
market in accordance with all applicable laws.

  

ARTICLE VIII

 

INDEMNIFICATION

 

8.1           Indemnification of the Parties. Each Party to this Agreement shall
indemnify and hold harmless the other Party and their respective officers,
directors and shareholders (each an “Indemnified Party”), from and against any
and all demands, claims, actions or causes of action, judgments, assessments,
losses, liabilities, damages or penalties and reasonable attorneys’ fees and
related disbursements (collectively, “Claims”) suffered by such Indemnified
Party resulting from or arising out of any: (i) inaccuracy in or breach of any
of the representations or warranties made by the other Party at the time they
were made, and, except for representations and warranties that speak as of a
specific date or time (which need only be true and correct as of such date or
time), on and as of the Closing Date; (ii) breach or nonfulfillment of any
covenants or agreements prior to the Closing Date, made by that Party prior to
Closing; (iii) misrepresentation made by a Party, in each case as made herein or
in the Schedules or Exhibits annexed hereto or in any closing certificate,
schedule or any ancillary certificates or other documents or instruments
furnished by said Party hereto or in connection with the Transactions or in the
due diligence and negotiations of this Agreement; and (iv) any Claim not
expressly assumed by the other Party as herein provided, including obligations
of any Party for severance payments and share purchase and option payments, but
not for REALBIZ’s obligations to perform the RF Business in conformance with its
past practice prior to Closing.

 



29

 

 

8.2           Indemnification Procedures for Third-Party Claim.

 

(a)          Upon obtaining knowledge of any Claim by a third party that has
given rise to, or is expected to give rise to, a claim for indemnification
hereunder, the Indemnified Party shall give written notice (“Notice of Claim”)
of such claim or demand to the Indemnifying Party, specifying in reasonable
detail such information as the Indemnified Party may have with respect to such
indemnification claim (including copies of any summons, complaint or other
pleading that may have been served on it and any written claim, demand, invoice,
billing or other document evidencing or asserting the same). Subject to the
limitations set forth in Section 8.2(b) hereof, no failure or delay by an
Indemnified Party in the performance of the foregoing shall reduce or otherwise
affect the obligation of the Indemnifying Party to indemnify and hold the
Indemnified Party harmless, except to the extent that such failure or delay
shall have actually adversely affected the Indemnified Parties’ ability to
defend against, settle or satisfy any Claims for which the Indemnified Party is
entitled to indemnification hereunder.

 

(b)          If the claim or demand set forth in the Notice of Claim given by an
Indemnified Party pursuant to Section 8.2(a) hereof is a claim or demand
asserted by a third party, the Indemnifying Party shall have fifteen (15) days
after the date on which the Notice of Claim is delivered to notify the
Indemnified Party in writing of its election to defend such third party claim or
demand on behalf of the Indemnified Party. If the Indemnifying Party elects to
defend such third party claim or demand, the Indemnified Party shall make
available to the Indemnifying Party and their agents and representatives all
records and other materials that are reasonably required in the defense of such
third party claim or demand and shall otherwise cooperate with, and assist the
Indemnifying Party in the defense of, such third party claim or demand, and so
long as the Indemnifying Party is defending such third party claim in good
faith, the Indemnified Party shall not pay, settle or compromise such third
party claim or demand. If the Indemnifying Party elects to defend such third
party claim or demand, the Indemnified Party shall have the right to participate
in the defense of such third party claim or demand at the Indemnifying Parties
expense. In the event, however, that such Indemnified Party reasonably
determines that representation by counsel to the Indemnifying Parties could
reasonably be expected to present counsel with a conflict of interest, then the
Indemnified Party may employ separate counsel to represent or defend it in any
such action or proceeding and the Indemnifying Party will pay the fees and
expenses of such counsel. If the Indemnifying Parties do not elect to defend
such third party claim or demand or does not defend such third party claim or
demand in good faith, the Indemnified Party shall have the right, in addition to
any other right or remedy it may have hereunder, at the Indemnifying Parties’
expense, to defend such third party claim or demand; provided, however, that:
(i) such Indemnified Party shall not have any obligation to participate in the
defense of or defend any such third party claim or demand; (ii) such Indemnified
Party’s defense of or its participation in the defense of any such third party
claim or demand shall not in any way diminish or lessen the obligations of the
Indemnifying Parties under the agreements of indemnification set forth in this
Article VIII; and (iii) such Indemnified Party may not settle any claim without
the consent of the Indemnifying Parties, which consent shall not be unreasonably
withheld or delayed.

 

(c)          Except for third party claims being defended in good faith, the
Indemnifying Parties shall satisfy its obligations under this Article VIII in
respect of a valid claim for indemnification hereunder that is not contested by
the Indemnified Party in good faith in cash payable to the Indemnified Party
within thirty (30) days after the date on which Notice of Claim is delivered.

 



30

 

 

8.3           Indemnification Procedures for Non-Third Party Claims. In the
event any Indemnified Party should have an indemnification claim against the
Indemnifying Parties under this Agreement that does not involve a claim by a
third party, the Indemnified Party shall promptly deliver notice of such claim
to the Indemnifying Parties in writing and in reasonable detail. The failure by
any Indemnified Party to so notify the Indemnifying Parties shall not relieve
the Indemnifying Parties from any liability that it may have to such Indemnified
Party, except to the extent that Indemnifying Parties have been actually
prejudiced by such failure. If the Indemnifying Parties do not notify the
Indemnified Party within fifteen (15) business days following its receipt of
such notice that the Indemnifying Parties dispute such claim, such claim
specified by the Indemnified Parties in such notice shall be conclusively deemed
a liability of the Indemnifying Parties under this Article VIII and the
Indemnifying Parties shall pay the amount of such liability to the Indemnified
Party on demand, or in the case of any notice in which the amount of the claim
is estimated, on such later date when the amount of such claim is finally
determined. If the Indemnifying Parties dispute his or her liability with
respect to such claim in a timely manner, the Indemnifying Parties and the
Indemnified Party shall proceed in good faith to negotiate a resolution of such
dispute and, if not resolved through negotiations, such dispute shall be
submitted to a court of law.

 

8.4         Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and remain in full force and effect for 24 months; provided that the
representations and warranties in Section 4.1, 4.2, 4.3, 4.4, 5.1, 5.2, 5.3,
5.4, 5.6 and 5.15 shall survive indefinitely.

 

article IX


CONFIDENTIALITY AND NON-COMPETITION

 

9.1           Confidentiality. At all times after the Closing Date, RF and the
Representing Parties shall retain in strictest confidence, and shall not use for
its benefit or for the benefit of others all confidential information comprising
or related to the Assets described in this Agreement including, without
limitation, the technology, know-how, trade secrets, customer lists transferred
hereby to REALBIZ, pricing policies, marketing plans or strategies, product
development techniques or plans, or technical processes, designs and design
projects respecting the Business.

 

9.2           Non-Competition.

 

(a) (i) For a period of one (1) year from and after the Closing Date, neither RF
nor its officers or directors shall, directly or through another person or
another entity: (x) engage in a business or enterprise (either as proprietor,
partner, employee, agent, consultant, or controlling stockholder) that qualifies
as a business that competes with REALBIZ’s Business or (y) solicit or attempt to
solicit sales or licenses of any competing businesses, interfere with, or
disrupt or attempt to disrupt the relationship (contractual or otherwise)
between RF, REALBIZ and their customers, suppliers, agents, consultants,
officers or employees relating to the Product; and (ii) each of the Representing
Parties agrees to the confidentiality and non-competition provisions set forth
in their respective Employment Agreement.

 

(b)          It is the desire and intent of the parties that the provisions of
this Section 9.2 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. If any particular provision or portion of this Section 9.2 shall be
adjudicated to be invalid or unenforceable in any jurisdiction, this Section 9.2
shall be deemed amended to delete therefrom such provision or portion
adjudicated to be invalid or unenforceable, such amendment to apply only with
respect to the operation of this subsection (c) in the particular jurisdiction
in which such adjudication is made. RF agrees that it would be difficult to
measure the damages to REALBIZ from the breach by of the provisions of this
Section 9.2, that injury to REALBIZ from such breach would be impossible to
calculate, and that monetary damages would therefore be an inadequate remedy;
accordingly, RF agrees that REALBIZ shall be entitled, in addition to all other
remedies it might have, to injunctions or other appropriate orders to restrain
any such breach without showing or proving any actual damages. Nothing herein
shall be construed as prohibiting REALBIZ from pursuing any other remedies for
such breach or threatened breach.

 



31

 

 

(c)          The undertakings and covenants of the RF contained in this Section
9.2 are an integral part of the transactions set forth in this Agreement and the
consideration paid by REALBIZ pursuant to this Agreement shall be consideration
not only for the Assets but also for such undertakings and covenants.

 

(d)          Notwithstanding the foregoing, the provisions of Section 9.2 shall
be null and void in the event of an “Unwind Event” as outlined in Section 10 of
this Agreement.

 

article X

 


UNWIND

 

10.1         Rights of RF to Force an Unwind. If on or prior to the date that is
six months after the Closing, REALBIZ terminates the employment of either of the
Representing Parties without cause (as such term is defined in the employment
agreement between NEXT1 and each Representing Party), or either of the
Representing Parties terminate their employment for Good Reason (as such term is
defined in the employment agreement between RBIZ and each Representing Party),
RF or Representing Party may elect, in its sole discretion, to have the Assets
reverted back to RF and REALBIZ shall no longer have any right, title or
interest in the Assets.

 

10.2         In the event of an unwind pursuant to Section 10.1 hereof, written
notice thereof shall forthwith be given by RF to REALBIZ accompanied by the
REALBIZ stock certificates issued to RF and a stock power duly executed in the
name of REALBIZ that assigns back to REALBIZ the 2,000,000 shares of common
stock of REALBIZ (such number of shares to be adjusted for any stock splits or
similar transactions) that were issued to RF. Within thirty (30) business days
of receipt of the notice and stock power and stock certificates, REALBIZ shall
execute and deliver to Buyer, a Bill of Sale and Assignment, in substantially
the same form as RF delivered to REALBIZ at the Closing, assigning all of
REALBIZ’s right, title and interest in the Assets to RF, and from and after the
date of delivery of the written notice, REALBIZ’s interest in the Assets shall
terminate. Notwithstanding anything to the contrary contained herein, any
enhancements or modifications to the Assets developed by the Representing
Parties while employed by REALBIZ for NEXT 1 or REALBIZ shall belong to REALBIZ
or NEXT 1 and RF and the Representing Parties shall have no rights to such
assets. RF and REALBIZ shall fully cooperate so as to restore to each other
their respective rights, titles and interests enjoyed by each of them
immediately prior to Closing of this Agreement with respect to the Assets,
transferred, moneys paid, documents executed, rights assigned and obligations
assumed (including contracts entered into between the date hereof and Unwind
Closing (as defined below)).

 

ARTICLE XI

 

Miscellaneous

 

11.1         Reasonable Efforts. Subject to the conditions of this Agreement,
each of the parties shall use the efforts that a reasonable person would make so
as to achieve that goal as expeditiously as possible to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary or
advisable under applicable laws to consummate the Transactions contemplated by
this Agreement as promptly as practicable including but not limited to: (i)
taking such actions as are necessary to obtain any required approval, consent,
ratification, filing, declaration, registration, waiver, or other authorization
and (ii) satisfying all conditions to Closing at the earliest possible time.

 



32

 

 

11.2         Transaction Costs. Each party shall pay its own fees and expenses
(including without limitation the fees and expenses of its representatives,
attorneys, and accountants) incurred in connection with negotiation, drafting,
execution, and delivery of this Agreement. REALBIZ shall bear all costs of
audits if those become necessary as a condition of Closing.

 

11.3         Assignment. No party may assign any of its rights or delegate any
performance under this Agreement except with the prior written consent of the
other party.

 

11.4         Binding. This Agreement binds, and inures to the benefit of, the
parties and their respective permitted successors and assigns.

 

11.5         Governing Law. The laws of the State of Florida (without giving
effect to its conflict of laws principles) govern all matters arising out of
this Agreement, including without limitation tort claims.

 

11.6         Entirety of Agreement. This Agreement, and any material or other
Agreements incorporated herein by reference, constitute the entire agreement of
the parties concerning the subject matter hereof and supersedes all prior
agreements, if any.

 

11.7         Further Assurances. Each of RF, the Representing Parties, and
REALBIZ shall execute and deliver such additional documents and instruments and
perform such additional acts as the other party may reasonably request to
effectuate or carry out and perform all the terms of this Agreement and the
Transactions contemplated hereby, and to effectuate the intent of this
Agreement.

 

11.8         Jurisdiction; Service of Process. Any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, any of this
Agreement must be brought against any of the parties in the courts of the State
of Florida, or, if it has or can acquire jurisdiction, in the United States
District Court for Palm Beach County, and each of the parties consents to the
jurisdiction of those courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Nothing in this Section 11.8, however, affects the right of any party to serve
legal process in any other manner permitted by law. All references to a time of
day in this Agreement are references to the time in the State of Florida.

 

11.9         Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties.

 

11.10         Counterparts. This Agreement may be executed in several
counterparts, each of which is an original and all of which together constitute
one and the same instrument.

 

11.11         No Third-Party Rights. Nothing expressed or referred to in this
Agreement gives any Person other than the parties to this Agreement any legal or
equitable right, remedy, or claim under or with respect to this Agreement or any
provision of this Agreement, and this Agreement and all of its provisions are
for the sole and exclusive benefit of the parties to this Agreement and their
successors and permitted assigns. The undersigned are signing this Agreement on
the date stated in the introductory clause.

 

33

 

  

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 



  REALBIZ MEDIA GROUP, INC.       By: /s/ William Kerby     Name: William Kerby
    Title: President and Chief Executive Officer         REACHFACTOR, INC.      
By: /s/ Suresh Srinivasan     Name: Suresh Srinivasan     Title: President      
  REPRESENTING PARTIES:       /s/ Suresh Srinivasan   SURESH SRINIVASAN      
/s/ Arun Srinivasan   ARUN SRINIVASAN       For the purposes of ARTICLE X      
NEXT 1 INTERACTIVE , INC.       By: /s/ William Kerby     Name: William Kerby  
  Title: President and Chief Executive Officer

 



34

 

 

Schedule A

 

Assumed Liabilities

 

Subject to the provisions of the next sentence, assumed liabilities include all
obligations under the Contracts that, by the terms and conditions thereof, are
to be discharged or performed at any time that relate to work, services,
products or another benefit being provided to or in favor of the Purchaser,
including obligations to perform services in respect of Pre-billed Services for
which RF has collected Deferred Revenue. Notwithstanding anything to the
contrary contained herein, Assumed Liabilities shall not exceed $25,000.

 

Excluded liabilities are current employment contracts, payroll taxes payable,
insurance payable, any and all loans due to outside parties as well as loans due
to Employees.

  

35

